DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-25 allowed.
3.	The closest relevant arts are Kaiser (2015/0096273 A1), Kaiser (2014/0260143 A1) and Holzmann et al (2012/0055127 A1).
4.	Kaiser (-273) discloses in Figure 9 that a housing (2) has a U-shaped channel seal (14) wherein the seal (14) accommodate the top housing (2).  Kaiser (-273) does not disclose 2 panel filters with a frame wherein the frame is attached to a U-shaped seal and wherein the housing edge is engaged with the U-shaped seal.
5.	Kaiser (-143) discloses in Figure 2 a panel filter (7) with a U-shaped seal (12) wherein the two housing shells (3, 4) flush with a filter (7).  Kaiser (-143) does not disclose 2 panel filters with a frame wherein the frame is attached to a U-shaped seal and wherein the housing edge is engaged with the U-shaped seal.
6.	Holzmann et al disclose a filter (10) with two pleated panel filter (12 in Fig. 2) axially attached to a U-shaped end caps (14, 16, paragraphs 0041, 0042 & 0046) but not a U-shaped seal.  Holzmann et al do not disclose 2 panel filters with a frame wherein the frame is attached to a U-shaped seal and wherein the housing edge is engaged with the U-shaped seal.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.